Citation Nr: 0318936
Decision Date: 08/04/03	Archive Date: 10/02/03

DOCKET NO. 98-02 988A              DATE AUG 04, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a rash of the head and
face.

3. Entitlement to service connection for a disability manifested by
chest pain.

4. Entitlement to service connection for a gynecological disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph P. Gervasio

INTRODUCTION

The veteran served on active duty from February 1991 to February
1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal
of a September 1996 rating decision of the Montgomery, Alabama,
Regional Office (RO) of the Department of Veterans Affairs (VA). In
May 1999 the RO granted service connection for bronchitis.

The case was remanded by the Board in July 2000. Following remand,
one issue, entitlement to service connection for headaches, was
granted by the RO. Thus, this issue is not longer before the Board.

As noted in the prior remand by the Board, during an examination by
VA in April 1999, the veteran complained of sinusitis. A diagnosis
of chronic sinusitis was made. The Board is of the opinion that
this evidence raises the issue of service connection for chronic
sinusitis. The Board also interprets the veteran's statements as
raising the issue of service connection for alopecia. EF v.
Derwinski, 1 Vet. App. 324 (1991). These issues are referred to the
RO for appropriate action.

The issues of entitlement to service connection for a gynecological
disorder and of entitlement to service connection for bilateral
hearing loss will be discussed in the Remand section of this
decision.

FINDINGS OF FACT

1. A chronic skin rash of the head and face was not manifested
during service and is not currently demonstrated.

2. Chest pain is not currently demonstrated.

- 2 -

CONCLUSIONS OF LAW

1. A chronic skin rash of the head and face was not incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 2002); 38
C.F.R. 3.303 (2002).

2. A chronic disability manifested by chest pain was not incurred
in nor aggravated by service. 38 U.S.C.A. 1110, 1131 (West 2002);
38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendancy
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475,114 Stat. 2096 (2000). See,
38 U.S.C.A. 5102, 5103, 5103, 5107 (West 2002). This law eliminates
the concept of a well-grounded claim, and redefines the obligations
of VA with respect to the duty to assist.

The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits. The final rule implementing the VCAA was published
on August 29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified
at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the RO notified the appellant of the requirements
necessary to establish his claim in the statement of the case and
supplemental statements of the case. The February 2003 supplemental
statement of the case specifically informed the veteran of the VCAA
and what evidence the VA would obtain. Quartuccio v. Principi 16
Vet. App. 183 (2002).

In addition, the veteran was furnished a letter in July 2002 that
provided notification of the information and medical evidence
necessary to substantiate this claim. The RO has also made
reasonable efforts to obtain relevant records adequately identified

- 3 -

by the veteran. The veteran has been afforded VA examinations
during the course of this claim. Thus, under the circumstances in
this case, the Board finds that the VA has satisfied its duties to
notify and assist the veteran, and adjudication of this appeal
poses no risk of prejudice to the veteran. See, e.g., Bernard v.
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

A review of the service medical records shows that on examination
for entry into active duty, no pertinent abnormality was
demonstrated. The service medical records show no evidence of a
skin disorder involving the face or head. The veteran was treated
for folliculitis involving the pubic area during 1991.

The veteran was seen at sick bay in October 1991 for several
complaints, including chest pain. On physical examination the
assessments was viral syndrome and dehydration. She was seen in
November 1993 for chest pain and a productive cough. The impression
was possible bronchitis. In July 1995 the veteran was seen for
alopecia. An examination showed no evidence of a skin infection.
The impression was alopecia areata.

On examination for separation from service, the veteran stated that
she had, or had had, pain or pressure in her chest. Clinical
evaluation of all pertinent systems was normal.

An examination was conducted by VA in June 1996. At that time, the
veteran indicated that she had a history of chest pain and
shortness of breath, which she had generally been told was due to
a "chest cold" or bronchitis. She stated that, once, while washing
an aircraft, she had gotten the soap on her face and in her hair
and she had developed a rash on her face and had parts of her hair
failed to grow. She did not have a rash now, but did
intermittently, on the frontal scalp. These were described as scaly
lesions that blistered up, peeled, then disappeared. An
examination. showed no eruptions or jaundice of the skin.
Evaluation of the cardiovascular, respiratory, and digestive
systems was normal. Pulmonary function

- 4 -

tests showed severe obstructive disease. No abnormality of the
chest was reported. The pertinent diagnoses were history of skin
rash and history of severe obstructive disease.

The veteran was seen at a VA outpatient clinic from 1996 to 1999
for various problems. In March 1999, the veteran was treated for a
skin rash of 6 months duration. Hyperpigmented spots on the upper
back and chest were noted. There was no evidence of secondary
infection. The pertinent assessment was of a rash of the chest.   

A VA examination was conducted in April 1999. At that time the
diagnosis included history of bronchitis. The examiner commented
that there was no chest pain. It could be possible that the chest
pain is secondary to coughing spells with resulting intertcostal
myalgia. There were no symptoms of any cardiac type pain.

Analysis

In order to establish service connection for a claimed disability,:
the facts, as shown by the evidence, must demonstrate that a
particular disease or injury resulting in current disability was
incurred during active service or, if preexisting active service,
was aggravated therein. 38 U.S.C.A. 1110, 1131. If a condition
noted during service is not shown to be chronic, then generally a
showing of continuity of symptoms after service is required for
service connection. 38 C.F.R. 3.303(b).

A) Skin Rash of the Head and Face

The service medical records show no evidence of a skin disorder
involving the face or bead. Additionally, the separation
examination no pertinent abnormality was shown. When evaluated for
alopecia areata in July 1995, there was no evidence of skin
infection. Furthermore, the June 1996 VA examination showed no
pertinent abnormality.

The veteran was seen at the VA outpatient clinic in March 1999
hyperpigmented spots on the upper back and chest. However, there
was no evidence of a skin disorder involving the face or head.
Accordingly without evidence of a current disability, service
connection is not warranted.

B) A Disorder Manifested by Chest pain

During service the veteran did complain of chest with accompanying
impressions of viral syndrome, dehydration and possible bronchitis.
However, the post service medical records, including the June 1996
VA examination showed no diagnosis of chest pain. Likewise, the
April 1999 VA examination showed no chest pain. Accordingly without
current evidence of chest pain, service connection is not
warranted. The Board notes that the VA examiner in April 1999
indicated that it could be possible that the chest pain was
secondary to coughing spells with resulting intertcostal myalgia.
Any such symptoms would be considered in evaluating the severity of
the bronchitis.

ORDER

Service connection for a skin rash of the bead and face and a
chronic disability manifested by chest pain is denied.

REMAND

In January 2003 the veteran's claims folder was reviewed by a VA
audiologist in order to determined the presence and etiology of any
hearing loss. The examiner concluded that there was no current
hearing loss. The examiner indicated that the most important factor
in rendering the opinion was the August 2002 VA examination which
showed that hearing was within normal limits. A review of the
August 2002 audiological finding also showed a speech recognition
score of 92 percent correct in the right ear.

- 6 -

38 C.F.R. 3.385 (2002) provides that impaired bearing will be
considered to be a disability when the auditory threshold in any of
the frequencies 500, 10005 2000, 3000, or 4000 Hertz is 40 decibels
or greater; or when the auditory thresholds for at least three of
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26
decibels or greater; or when speech recognition scores using the
Maryland CNC Test are less than 94 percent. As such, the Board
finds that additional development in this matter is warranted.
Also, it is unclear from the December 2000 VA gynecological
examination what current gynecological disorders are related to
service. Accordingly, further appellate consideration will be
deferred and this case is REMANDED to the RO for the following
actions:

1. The RO is requested to furnish the veteran the appropriate
release of information forms in order to obtain copies of all VA
and private medical records pertaining to treatment for the
veteran's gynecological disorders and hearing loss, dated from
February 1996 to the present which have not been previously
submitted.

2. Thereafter, a VA examination should be conducted by a
gynecologist to determiner the nature, severity, and etiology of
any current gynecological disorder. All tests deemed necessary
should be performed. The claims folder must be made available to
the examiner in conjunction with the examination. Following the
evaluation it is requested that the examiner identify all chronic
gynecological disorder and to render an opinion as to whether it is
as likely as not that any current chronic gynecological disorder
diagnosed is related to service. A complete rational for any
opinion expressed should be included in the report.

3. The RO is requested to forward the claims folder to the VA
audiologist who reviewed the veteran's records in the January 2003
(if unavailable to another VA audiologist). In

- 7 -

an addendum request the examiner to comment on the clinical
significance of the, speech recognition score of 92 percent correct
in the right ear recorded during the August 2002 evaluation as it
relates to the January 2003 opinion. If the examiner desires
another audiological examination it should be conducted. A complete
rational for any opinion expressed should be included in the
addendum.

4. Thereafter, the RO should re-adjudicate the issues in appellate
status. If the benefits sought on appeal remain denied, the veteran
and her representative should be provided with a supplemental
statement of the case and an opportunity to respond. The case
should then be returned to the Board for further appellate
consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board o for
additional development must be handled in an expeditious manner.
See The Veterans' Benefits Improvements Act of 1994, Pub. L. No.
103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
2002) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

ROBERT P. REGAN 
Veterans Law Judge, Board of Veterans' Appeals

8 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o  These changes apply to the section entitled "Appeal to the
United States Court of Appeals for Veterans Claims.," (1) A "Notice
of Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file 4 copy of your Notice of Appeal with VA's General Counsel. 

o  In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

9 -



